DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “are provided” is stated in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLUDROVICH (US 2012/0000658 cited by applicant) alone, or in the alternative in view of FANGUY (US 2004/0238170 cited by applicant).
 	With respect to independent claim 1, COLUDROVICH discloses a method for fluid assessment and optimization during wellbore displacement operations comprising: providing a drilling fluid (60) that includes an oil; using the drilling fluid (60) to drill a wellbore; analyzing at least one fluid property of fluids including the drilling fluid (60) by fluid analyzers (33, 35) and controlling the flow of the fluids including the spacer fluid (59) into the wellbore based on the analysis introducing a quantity of spacer fluid (59) 
 	However, COLUDROVICH fails to explicitly teach a method comprises: measuring a compositional characteristic of a base oil using one or more analytical tests; and determining whether the base oil is a compatible base oil or an incompatible base oil based at least in part on the compositional characteristic of the base oil, wherein the amount of spacer fluid is selected based on the determination of whether the base oil is a compatible base oil or an incompatible base oil. However, this feature would be easily conceived from COLUDROVICH considering that fluid analyzers (33, 35) analyze at least one fluid property of fluids including the drilling fluid (60) and a control unit (46) controls the flow of the fluids including the spacer fluid (59) into the wellbore based on the analysis (see paragraph [0049] and figure 2). Therefore, claim 1 would be considered obvious over COLUDROVICH alone.

	With respect to independent claim 12, COLUDROVICH discloses a method for fluid assessment and optimization during wellbore displacement operations comprising: providing a drilling fluid (60) that includes an oil; using the drilling fluid (60) to drill a wellbore; introducing a quantity of spacer fluid (59) into the wellbore; and introducing a completion fluid (58) into the wellbore (see paragraphs [0008]-[0009],
[0024]-[0028] and figures 1-2).
 	However, COLUDROVICH fails to explicitly teach a method comprises measuring a compositional characteristic of a base oil using one or more analytical tests and determining whether the base oil is a compatible base oil or an incompatible base 

With respect to the depending claims 2-11, 13-18, and 20, see below.

The additional features of claims 2-6 and 13-17 are merely variations of the analysis by using the fluid analyzers (33, 35) in COLUDROVICH (see paragraph [0049] and figure 2).



The additional feature of claims 8 and 18 of injecting an amount of spacer fluid into the wellbore further comprises increasing the amount of spacer fluid if the base oil is an incompatible base oil is considered an obvious expedient and customary practice followed by a person skilled in the art.

The additional feature of claim 9 of injecting an amount of spacer fluid into the wellbore further comprises adding an amount of a surfactant to the spacer fluid if the base oil is an incompatible base oil would be easily conceived from FANGUY considering that a
surfactant is added to a cement spacer in order to make the cement spacer more compatible with wellbore fluids (see paragraphs [0023]-[0024)]).Therefore, it would be considered obvious to one of ordinary skill to add an amount of surfactant to the spacer of COLUDROVICH in view of FANGUY in order to make the spacer more compatible with other fluids. 

The additional feature of claim 10 of measuring a compositional characteristic of the base oil using one or more analytical tests occurs at a location proximate to the wellbore 

The additional feature of claim 11 of measuring a compositional characteristic of the base oil using one or more analytical tests occurs at a location apart from the wellbore is merely a variation of in-situ monitoring of fluids in COLUDROVICH (see paragraph [0048] and figure 2).

The additional feature of claim 20 wherein the one or more analytical tests are selected from the group consisting of: a nuclear magnetic resonance spectroscopy test, an infrared spectroscopy test, a gas chromatography test, an ion chromatography test, an ultraviolet-visible spectroscopy test, and any combination thereof is merely a variation of the analysis by using the fluid analyzers (33, 35) in COLUDROVICH (see paragraph [0049] and figure 2).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLUDROVICH in view of NAHM (US 5330006 cited by applicant). 
 COLUDROVICH discloses a method for fluid assessment and optimization during wellbore displacement operations comprising: providing a drilling fluid (60) that includes an oil; using the drilling fluid (60) to drill a wellbore; providing a completion fluid (58); and introducing the completion fluid (58) into the wellbore (see paragraphs [0008]-[0009], [0024]-[0028] and figures 1-2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 1594184 teaches that drilling muds vary considerably, hence it is recommended that the spacer-mud compatibility be verified prior to use with a given mud For example, occasional instances of incompatibility have been found with certain low density untreated muds, having such a high viscosity that they themselves are nearly non-pumpable The spacer may be used with such muds if the mud is first pre-treated with a chemical wash 5 Likewise, though the spacer has been found compatible with a wide range of oil well cements, including both Portland and aluminous based cements, it is recommended that the compatibility be verified prior to use with a particular cement slurry.
US 2014/0062489 teaches in the context of cementing, compatibility can be determined by monitoring viscosity upon mixing. For compatibility, the viscosity of any mixture of two well fluids should be between the viscosity of either fluid. For example, the viscosity of an oil-based drilling mud may be, for example, about 100 cP. The viscosity of a spacer fluid may be, for example, about 200 cP. These two well fluids would be considered compatible if the viscosity of any mixture of the two fluids is in the range of about 100 cP to about 200 cP; but if outside this viscosity range, then a high degree of fingering, channeling, gelling, settling, separating, etc. would be likely to occur on mixing the two fluids. The proper selection of well fluids must be used for a successful cementing operation. 
US 3849316 teaches that in a particular situation the compatibility of the water wetting surfactant should first be determined by simple laboratory tests. Likewise, the effective amount of an individual water wetting surfactant in the composition may vary depending on the surfactant, the temperature of use and other parameters. The water wetting surfactant should be employed in an amount which is effective to render the liquid spacer composition compatible with the aqueous fluid, e.g., an aqueous cement slurry and to render the mixture of liquid spacer and cement slurry compatible with the carbonaceous fluid, e.g., drilling mud, or mixtures of drilling mud and liquid spacer, to be encountered in the specific use. Similarly, in certain instances certain water wetting surfactants may be compatible with the various compositions when maintained below a certain maximum amount. This can also be determined by simple laboratory tests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/11/2022